2016 UT App 115



                THE UTAH COURT OF APPEALS

                        NICHOLE SLATTER,
                           Appellant,
                               v.
                         PANS OUT INC.,
                           Appellee.

                     Memorandum Decision
                       No. 20140799-CA
                      Filed May 26, 2016

           Third District Court, Salt Lake Department
                The Honorable Kate A. Toomey
                          No. 120900093

             Robert R. Wallace, Attorney for Appellant
       Barbara K. Berrett and Kyle C. Thompson, Attorneys
                           for Appellee

   JUDGE J. FREDERIC VOROS JR. authored this Memorandum
  Decision, in which JUDGE STEPHEN L. ROTH and SENIOR JUDGE
                 RUSSELL W. BENCH concurred.1

VOROS, Judge:

¶1      Nichole Slatter slipped and fell on ice in a parking lot next
to the building where she worked, injuring her hand and wrist.
An independent contractor, Pans Out, doing business as
Competitive Edge, had been paid to remove snow and ice from
the lot. Slatter sued Competitive Edge for negligence.
Competitive Edge moved for summary judgment, which the
district court granted. We affirm.



1. Senior Judge Russell W. Bench sat by special assignment as
authorized by law. See generally Utah R. Jud. Admin. 11-201(6).
                        Slatter v. Pans Out


¶2     The district court ‚shall grant summary judgment if the
moving party shows that there is no genuine dispute as to any
material fact and the moving party is entitled to judgment as a
matter of law.‛ Utah R. Civ. P. 56(a). ‚An appellate court
reviews a trial court’s legal conclusions and ultimate grant or
denial of summary judgment for correctness, and views the facts
and all reasonable inferences drawn therefrom in the light most
favorable to the nonmoving party.‛ Orvis v. Johnson, 2008 UT 2,
¶ 6, 177 P.3d 600 (citations and internal quotation marks
omitted). ‚*S+ummary judgment is appropriate in negligence
cases only in the clearest instances.‛ Dwiggins v. Morgan Jewelers,
811 P.2d 182, 183 (Utah 1991). This is such an instance.

¶3     Slatter’s theory of the case—and most if not all of her
claims on appeal—rests on an alleged oral contract. First, she
contends that the property owner and Competitive Edge entered
into an oral contract requiring Competitive Edge to keep the
parking lot free of snow and ice down to the cement. She argues
that the district court, in rejecting this claim as a matter of law,
‚failed to review the evidence in a light most favorable to the
non-moving party.‛ She further argues that the court should
have ignored an unsigned, sample ‚blank form‛ contract
introduced by Competitive Edge, which included the condition
that ‚snow removal (or salting) may not clear the area to ‘bare
pavement’ or ‘bare sidewalk,’ and that slippery conditions may
prevail even after snow removal (or salt application).‛2 Instead,
she argues, the court should have found that ‚the only contract
between the [building] owner and [Competitive Edge] was an
oral contract wherein [Competitive Edge] agreed to and
regularly did clear ice and snow down to the bare cement.‛




2. Neither party argues on appeal that the unsigned, sample
‚blank form‛ contract created a standard of care.




20140799-CA                     2                2016 UT App 115
                        Slatter v. Pans Out


¶4     ‚An oral contract is ordinarily no less binding than one
reduced to writing.‛ 17A Am. Jur. 2d Contracts § 168 (2016). ‚*A+
binding contract exists where it can be shown that the parties
had a meeting of the minds as to the ‘integral features of *the+
agreement’ and that the terms are sufficiently definite as to be
capable of being enforced.‛ LD III, LLC v. BBRD, LC, 2009 UT
App 301, ¶ 14, 221 P.3d 867 (second alteration in original)
(quoting Prince, Yeates & Geldzahler v. Young, 2004 UT 26, ¶ 13, 94
P.3d 179).

¶5      Slatter relies on deposition testimony from the building
manager to argue that the building manager had entered into an
oral contract with Competitive Edge for ‚removal of snow and
ice down to bare cement.‛ The building manager testified that
his ‚understanding when *he+ first talked to‛ Competitive Edge
was that Competitive Edge would remove all snow and ice from
the parking lot ‚either by scraping or snow melt.‛ He further
testified, ‚They would keep the parking lot clean, was my
understanding. . . . To me, it means to remove all the snow and
spread down ice melt or salt . . . and salt would make it down to
the cement . . . .‛ Even viewing the building manager’s
testimony in the light most favorable to Slatter, the non-moving
party, the testimony does not create an oral contract binding
Competitive Edge to a heightened standard of care. We agree
with the district court that this testimony reflects only the
building manager’s understanding of what he expected
Competitive Edge to do, not what Competitive Edge contracted
to do. Consequently, we affirm the ruling of the district court
that no oral contract existed. This conclusion effectively disposes
of Slatter’s remaining claims, as explained below.

¶6     Second, Slatter contends that the district court erred in
ruling that Competitive Edge owed Slatter only the ‚duty of
ordinary and reasonable care, just as each person owes a general
duty to act reasonably toward others.‛ Slatter reads this ruling to
mean that Competitive Edge owed Slatter no greater duty of care



20140799-CA                     3               2016 UT App 115
                        Slatter v. Pans Out


than would a random building patron who happened to use the
parking lot that day. Competitive Edge reads the court’s ruling
to mean that Competitive Edge owed Slatter the same duty of
care as any other snow removal company tasked with removing
snow and ice from the parking lot. We read the ruling as
Competitive Edge does, that is, Competitive Edge owed Slatter
the duty of care of a reasonable snow removal contractor under
the circumstances. Slatter does not allege that Competitive Edge
breached this standard of care. Accordingly, this claim fails.

¶7      Third, Slatter contends that a non-contracting business
invitee may benefit from a contract between an independent
contractor and a property owner. Slatter may be correct as a
matter of law. See generally Hill v. Superior Prop. Mgmt. Servs.,
Inc., 2013 UT 60, 321 P.3d 1054 (discussing a number of theories
under which an independent contractor might owe a duty to a
third party). But we need not and do not express any opinion on
that point, because we conclude that no such contract existed
here.

¶8     Fourth, Slatter contends that the district court erred in
ruling that she needed an expert witness to establish the relevant
‚standard of care for snow and ice removal generally in the
industry.‛ Slatter reasons that, ‚*a+s a result of the standard *of
care+ agreed upon by the contractor and business owner,‛ she
has no need to establish through expert testimony the standard
of care generally in the snow removal industry. However,
because we conclude that no such oral contract existed, this
claim fails.

¶9     Finally, Slatter contends that the district court improperly
‚applied mutually exclusive principles in order to reach a
decision.‛ Specifically, she faults the district court for ruling in
effect that a reasonable person in Salt Lake City would
understand the risks of walking in winter conditions, but that
same reasonable person would not understand the industry



20140799-CA                     4                2016 UT App 115
                       Slatter v. Pans Out


standard of care for snow removal companies. As to this issue,
Slatter has not met her burden of persuasion on appeal. See Utah
R. App. P. 24(a)(9); Simmons Media Group, LLC v. Waykar, LLC,
2014 UT App 145, ¶ 37, 335 P.3d 885. And in any event, we do
not agree that the court’s rulings conflict.

¶10   The judgment of the district court is affirmed.




20140799-CA                    5               2016 UT App 115